Citation Nr: 0620217	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  03-21 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a separate evaluation for residual scarring 
from a gunshot wound of the right forearm. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1970 and from January 1971 to January 1972.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  This case was remanded in March 2005 
and now returns to the Board for appellate review.


FINDING OF FACT

The veteran has superficial scarring residual to a gunshot 
wound of the right forearm, but the scar is not painful, 
unstable, poorly nourished, or have repeated ulceration. 


CONCLUSION OF LAW

The criteria for a separate compensable rating for residual 
scarring from a gunshot wound of the right forearm have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7802 (2005), 7803, 7804, 7805 (2002), 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), and its 
implementing regulations, provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Before reaching the merits of the veteran's claim, the Board 
must ensure that VA has complied with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
For the reasons noted below, the Board finds that VA has 
complied with the notification and assistance provisions of 
the VCAA such that the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must generally be given prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  In this case it appears that the veteran filed a 
claim of entitlement to an increase rating in October 1999, 
prior to passage of the VCAA.  Although it was impossible to 
provide the veteran VCAA notice prior to the initial 
adjudication in April 2000, he was provided appropriate VCAA 
notice by letters dated in August 2003, August 2004, and 
March 2005.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, pursuant to 
the language of 38 C.F.R. § 3.159(b)(1).
 
In this case, VA informed the veteran in the above referenced 
letters of the information and evidence that was necessary to 
substantiate his increased rating claim.  Specifically, he 
was notified in the March 2005 letter regarding a separate 
evaluation of his residual scar.  In addition, VA informed 
the veteran in the letters about the information and evidence 
that VA would seek to provide, as well as the information and 
evidence he was expected to provide.  

With respect to the fourth element of notice, the March 2005 
letter requested that the veteran send any relevant evidence 
in his possession.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that an 
effective date for the award of benefits will be assigned if 
an increased rating is awarded.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased rating, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on this latter element, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, 
because the Board concludes herein that the preponderance of 
the evidence is against the veteran's claim for an increase 
rating, any questions as to the appropriate effective date to 
be assigned are moot.  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, the 
veteran's service medical and personnel records, VA treatment 
records, and VA examination reports dated in May 2000, March 
2002, January 2003, August 2004, and August 2005 are of 
record.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of his claim.  

C.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The veteran is currently service-connected for residuals of a 
gunshot wound of the right forearm, evaluated as 10 percent 
disabling, pursuant to 38 C.F.R. § 4.73, Diagnostic Code 
5307.  He has scarring as a result of the gunshot wound and, 
therefore, consideration of a separate compensable evaluation 
for such scarring is warranted.

The Board observes that the schedular criteria for rating 
skin disabilities have been amended during the pendency of 
the veteran's appeal.  Prior to August 30, 2002, Diagnostic 
Code 7803 provided for a 10 percent evaluation for scars, 
superficial, poorly nourished with repeated ulceration.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  As of August 
30, 2002, Diagnostic Code 7803 provides for a 10 percent 
evaluation for scars, superficial, unstable.  Note (1) 
indicates that an unstable scar is one, where for any reason, 
there is frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2005).  Prior to 
August 30, 2002, Diagnostic Code 7804 provided for a 10 
percent evaluation for scars, superficial, tender, and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  As of August 30, 2002, 
Diagnostic Code 7804 provides for a 10 percent evaluation for 
scars, superficial, painful on examination.  Note (1) 
indicates that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005).  In this regard, the Board notes that the 
veteran was not provided notice of Diagnostic Codes 7803 and 
7804, as extant prior to August 2002, but was provided with 
Diagnostic Codes 7802, 7803, and 7804, post-August 2002, in 
the September 2004 supplemental statement of the case.  Both 
Diagnostic Codes 7803 and 7804 provide for a 10 percent 
rating for superficial scarring that is painful or poorly 
nourished with repeated ulceration, i.e., the equivalent of 
unstable.  Therefore, there has been no real substantive 
change in Diagnostic Codes 7803 and 7804 of the Rating 
Schedule.  The veteran was provided with Diagnostic Code 
7805, in effect prior to and from August 30, 2002, in the 
September 2000 statement of the case and September 2004 
supplemental statement of the case.  Thus, Board finds no 
prejudice in considering the veteran's claim under both sets 
of criteria.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

Examination of the veteran's entry and exit wounds at May 
2000, March 2002, and January 2003 VA examinations revealed 
that such were well-healed with minimal scar formation; 
however, such examinations did not discuss the residual 
scarring in detail.  Therefore, the veteran was afforded a VA 
examination in August 2005 in order to obtain an accurate 
description of his residual scarring.  At such examination, 
an old scar on the medial aspect of the right elbow extending 
to the dorsal aspect of the elbow was noted.  The wound 
healed very well.  The size of the scar on the medial aspect 
of the right elbow and dorsal aspect of the right elbow was 
approximately 2.5 centimeters in length.  There were no 
abnormal characteristics associated with the healed wound.  
There was no pain on examination and there was no adherence 
to the underlying tissue.  There was no loss of covering of 
skin over the scar and no elevation or depression of the 
surface contour of the scar on palpation.  There was no 
inflammation, edema, or keloid formation.  There was no area 
of induration or inflexibility of the skin in the area of the 
scar.  There was no limitation of motion or other limitation 
of function caused by the scar.  However, the examiner found 
that the veteran's residual scar was superficial.  The 
veteran did not offer any complaints regarding the scar.

There is no complaint by the veteran or competent medical 
evidence indicating that the scar is either painful, poorly 
nourished, has repeated ulceration or is unstable, as that 
term is defined at Note 1 of Diagnostic Code 7803 (2005).  
Rather the veteran does not voice complaints related to the 
scar and the competent medical evidence indicates that none 
of the mentioned symptoms exist.  Although the scar is shown 
to be superficial, Diagnostic Codes 7803 and 7804, prior to 
and from August 30, 2002, require that, to obtain a 10 
percent evaluation, the scar must also be shown to be painful 
under Diagnostic Code 7804 or unstable, poorly nourished, or 
have repeated ulceration under Diagnostic Code 7803.  Since 
the additional findings are not present a preponderance of 
the evidence is against a compensable evaluation under 
Diagnostic Codes 7803 and 7804, prior to and from August 30, 
2002.

Diagnostic Code 7805 of the Rating Schedule, prior to and 
from August 30, 2002, provides for evaluating scars based on 
limitation of the part affected.  There is no evidence that 
the scar limits the function of any part and the competent 
evidence indicates that the scar does not limit the function 
of any part.  Therefore, a preponderance of the evidence is 
against a compensable evaluation under Diagnostic Code 7805, 
prior to and from August 30, 2002.

Diagnostic Code 7802 of the Rating Schedule, effective from 
August 30, 2002, provides for evaluating a scar based on 
being superficial and being greater than 144 square inches in 
size.  All of the evidence that addresses the size of the 
scar indicates that it is less than 144 square inches in 
size.  Accordingly, a preponderance of the evidence is 
against a compensable evaluation under Diagnostic Code 7802, 
effective from August 30, 2002

Additionally, the Board has considered whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2005).  The Board 
finds no evidence that the veteran's residual scarring 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) (2005).  The objective medical evidence of record 
shows that manifestations of the veteran's scar do not result 
in a marked functional impairment in a way or to a degree 
other than that addressed by VA's Rating Schedule.  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2005).  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 


ORDER

A separate compensable evaluation for residual scarring from 
a gunshot wound of the right forearm is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


